Name: Commission Regulation (EEC) No 9/89 of 3 January 1989 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 5. 1 . 89 Official Journal of the European Communities No L 3/5 COMMISSION REGULATION (EEC) No 9/89 of 3 January 1989 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3773/87 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ Article 1 The unit values, provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 6 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 January 1989. For the Commission COCKFIELD Vice-President (') OJ No L 154, 13. 6. 1981 , p . 26. (2) OJ No L 355, 17. 12. 1987, p. 19 . No L 3/6 Official journal of the European Communities 5; I : 89 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 51 0701 90 59 New potatoes 18,66 811 147,08 38,71 130,48 3 098 14,41 28 738 43,65 12,49 1.20 0702 00 10 0702 00 90 Tomatoes 66,60 2 902 534,83 138,39 472,77 11 516 51,84 101 979 156,24 43,19 1.30 0703 10 19 Onions (other than sets) 9,27 .403 74,44 19,26 65,80 1 603 7,21 14 194 21,74 6,01 1.40 0703 20 00 Garlic 184,57 8 043 1 482,14 383,52 1 310,18 31 915 143,68 282 609 432,99 119,70 1.50 ex 0703 90 00 Leeks 29,22 1 273 234,69 60,73 207,46 5 053 22,75 44 750 68,56 18,95 1.60 ex 0704 10 10 ex 0704 10 90 Cauliflowers 24,64 1 063 194,92 50,89 171,59 4 055 19,14 37 482 57,16 17,15 1.70 0704 20 00 Brussels sprouts 44,76 1 931 355,63 92,23 312,60 7 362 34,82 68 116 103,74 31,19 1.80 0704 90 10 White cabbages and red cabbages 34,98 1 524 280,91 72,68 248,32 6 049 27,23 53 563 82,06 22,68 1.90 ex 0704 90 90 Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) 158,66 6 914 1 274,09 329,68 1 126,27 27 435 123,51 242 939 372,21 102,90 1.100 ex 0704 90 90 Chinese cabbage ' 27,16 1 183 218,09 56,43 192,78 4 696 21,14 41 584 63,71 17,61 1.110 0705 11 10 0705 1 1 90 Cabbage lettuce (head lettuce) 104,30 4 545 837,58 216,73 740,40 18 035 81,19 159 707 244,69 67,64 1.120 ex 0705 29 00 Endives 34,17 1 489 274,38 71,00 242,55 5 908 26,60 52 318 80,15 22,16 1.130 ex 0706 10 00 Carrots 21,56 937 170,68 44,80 151,01 3 583 16,69 33 191 50,50 14,33 1.140 ex 0706 90 90 Radishes 83,47 3 637 670,30 173,44 592,53 14 433 64,98 127 811 195,82 54,13 1.150 0707 00 1 1 0707 00 19 Cucumbers 113,37 4 940 910,38 235,57 804,76 19 603 88,25 173 588 265,96 73,52 1.160 0708 10 10 0708 10 90 Peas (Pisum sativum) 250,91 10 933 2 014,81 521,35 1 781,05 43 385 195,32 384 178 588,61 162,73 1.170 0708 20 10 0708 20 90 Beans (Vigna spp., Phaseolus *PP-) 152,34 6 638 1 223,33 316,55 1 081,40 s 26 342 118,59 233 262 357,39 98,80 1.180 ex 0708 90 00 Broad beans 61,11 2 662 490,71 126,97 433,78 10 566 47,57 93 567 143,35 39,63 1.190 0709 10 00 Globe artichokes 100,99 4 400 810,96 209,84 716,87 17 462 78,61 154 632 236,91 65,50 1.200 1.200.1 ex 0709 20 00 Asparagus :  green 558,28 24 327 4 482,92 1 160,00 3 962,81 96 532 434,59 854 789 1 309,65 362,07 1.200.2 ex 0709 20 00  other 534,47 23 290 4 291,75 1 110,53 3 793,82 92 415 416,06 818 336 1 253,80 346,63 1.210 0709 30 00 Aubergines (egg-plants) 1 140,54 6 124 1 128,56 292,02 997,62 24 301 109,40 215 190 329,70 91,15 1.220 ex 0709 40 00 Celery stalks and leaves 52,88 2 304 424,65 109,88 375,38 9 144 41,16 80 972 124,06 34,29 1.230 0709 51 30 Chantarelles 660,65 28 685 5 250,36 1 368,47 4 657,88 110 953 510,76 1 022 231 1 542,93 437,30 1.240 0709 60 10 Sweet peppers 55,14 2 402 442,80 114,58 391,42 9 535 42,92 84 432 129,36 35,76 1.250 0709 90 50 Fennel 31,72 1 382 254,76 65,92 225,20 5 486 24,69 48 578 74,42 20,57 1.260 0709 90 70 Courgettes 95,15 4 146 764,07 197,71 675,43 16 453 74,07 145 691 223,22 61,71 1.270 ex 0714 20 00 Sweet potatoes, whole fresh 81,99 3 573 658,40 170,36 582,01 14 177 63,82 125 542 192,34 53,17 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 72,25 3 148 580,16 150,12 512,85 12 492 56,24 110 623 169,49 46,85 2.20 ex 0803 00 10 Bananas (other than plan ­ tains), fresh 41,24 1 797 331,20 85,70 292,77 7 131 32,10 63 153 96,75 26,75 2.30 ex 0804 30 00 Pineapples, fresh 66,81 2 911 536,47 138,81 474,23 11 552 52,00 102 293 156,72 43,33 2.40 ex 0804 40 10 ex 0804 40 90 Avocados, fresh 178,84 7 793 1 436,07 371,60 1 269,46 30 923 139,22 273 826 419,53 115,98 2.50 ex 0804 50 00 Guavas and mangoes, fresh 200,13 8 721 1 607,07 415,84 1 420,62 34 605 155,79 306 430 469,49 129,79 2.60 2.60.1 0805 10 11 0805 10 2(1 0805 10 31 0805 10 41 Sweet oranges, fresh :  Sanguines and semi ­ sanguines 29,72 1 297 236,91 61,89 209,89 4 956 23,08 45 908 69,88 19,22 5. 1 . 89 Official Journal of the European Communities No L 3/7 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.60.2 0805 10 15  Navels, Navelines, Nave ­ 33,68 1 467 270,48 69,99 239,10 5 824 26,22 51 574 79,01 21,84 0805 10 25 lates, Salustianas, Vernas,lil.! li \\IIIIII \ 0805 10 35 Valencia lates, Maltese,lil II IIII\\ .0805 10 45 Shamoutis, Ovalis, TrovitaIIII\\ IIII li I and Hamlins I IIII li \ 2.60.3 0805 10 19  Others 28,64 1 248 229,98 59,51 203,30 4 952 22,29 43 853 67,18 18,57 0805 10 29 li \\liIIIIl.\ \ 0805 10 39 IIIIli II II 0805 10 49liII IIli IIIIli 2.70 \ Mandarins (including tange IIliIIIIIlIlIIII IIrines and satsumas), fresh ; IlII II liClementines, wilkings andli IIII\\ similar citrus hybrids , fresh :IIIIIIIIIl 2.70.1 ex 0805 20 10  Clementines 51,70 2 253 415,17 107,43 367,00 8 940 40,24 79 163 121,29 33,53 2.70.2 ex 0805 20 30  Monreales and Satsumas 38,83 1 692 311,86 80,69 275,68 6 715 30,23 59 465 91,10 25,18 2.70.3 ex 0805 20 50  Mandarins and Wilkings 71,31 3 113 568,29 148,47 503,48 11 890 55,37 110 122 167,62 46,11 2.70.4 ex 0805 20 70  Tangerines and others 65,69 2 862 527,51 136,49 466,30 11 359 51,13 100 584 154,10 42,60 ex 0805 20 90 IIIIIIIIII IIIIII 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus 41,01 1 787 329,30 85,21 291,09 7 090 31,92 62 790 96,20 26,59 limonum), fresh IIIl IlIlIlIl I 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), 192,90 8 406 1 549,00 400,82 1 369,28 33 355 150,16 295 358 452,53 125,10 fresh IlIlIIIlIIII II 2.90 IIGrapefruit, fresh : ||IIIIIIIIIlIl Il 2.90.1 ex 0805 40 00  white 38,36 1 671 308,09 79,72 272,35 6 634 29,86 58 747 90,00 24,88 2.90.2 ex 0805 40 00  pink 56,03 2 441 449,93 116,42 397,73 9 688 43,61 85 792 131,44 36,34 2.100 0806 10 11 Table grapes 110,74 4 826 889,29 230,1 1 786,12 19 149 86,21 169 567 259,80 71,82 ¢ 0806 10 15Il IlIl \ Il 0806 10 19Il ||\ Il I II Il 2.110 080710 10 Water-melons 13,01 565 103,78 26,98 91,95 2 192 10,05 20 118 30,42 8,53 2.120 Melons (other than water II melons) IIII IIIl IIII I 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey 51,04 2 224 409,87 106,05 362,32 8 825 39,73 78 153 119,74 33,10 Dew, Onteniente, Piel de Il l |1II Il l l Sapo, Rochet, Tendral \ \ \ || I IIIIIl 2.120.2 ex 0807 10 90  Other 183,65 8 002 1 474,71 381,59 1 303,61 31 755 142,96 281 192 430,82 119,10 2.130 0808 10 91 Apples 57,02 2 484 457,89 118,48 404,76 9 859 44,39 87 309 133,76 36,98 0808 10 93 l \ l l I II Il 0808 10 99 l \ I I 2.140 ex 0808 20 31 Pears (other than the Nashi 62,71 2 732 503,55 130,30 445,13 10 843 48,81 96t)16 147,11 40,67 ex 0808 20 33 variety (Pyrus Pyrifolia)) l l \ I \\ \ ex 0808 20 35 . \ \ \ I IIIlIl ex 0808 20 39 I l \ l l I I IIIII 2.150 0809 10 00 Apricots 351,89 15 334 2 825,66 731,17 2 497,83 60 846 273,93 538 788 825,49 228,22 2.160 0809 20 10 Cherries 188,47 8 212 1 513,42 391,61 1 337,83 32 589 146,71 288 574 442,13 122^3 l 0809 20 90 \ l l I I II|| 2.170 ex 0809 30 00 Peaches 113,20 4 933 909,05 235,22 803,58 1-9 575 88,12 173 335 265,57 73,42 2.180 ex 0809 30 00 Nectarines 271,76 11 842 2 182,26 564,68 1 929,07 46 991 211,55 416 105 637,53 176,25 2.190 0809 40 1 1 Plums 369,17 16 087 2 964,39 767,07 2 620,46 63 833 287,38 565 241 866,02 239,42 0809 40 19 \ \ I I \ 2.200 0810 10 10 Strawberries 559,26 24 370 4 490,80 1 162,04 3 969,78 96 701 435,35 856 290 1 31 1,95 362,71 l 0810 10 90 I I I .  2.210 0810 40 30 Fruit of the species Vacci ­ 305,44 13310 2 452,65 634,65 2 168,10 52 813 237,77 467 664 716,52 198,09 niurn myrtillus \ l I 2.220 0810 90 10 Kiwi fruit (Actinidia 140,91 6 140 1 131,55 292,80 1 000,27 24 366 109,69 215 761 330,57 91,39 chinensis Planch.) I I \ l 2.230 ex 0810 90 90 Pomegranates 79,61 3 469 639,26 165,41 565,09 13 765 61,97 121 893 186,75 51,63 2.240 ex 0810 90 90 Khakis 160,96 7014 1 292,55 334,46 1 142,58 27 832 125,30 246459 377,61 104,39 2.250 ex 0810 90 90 Lychees 350,95 15 293 2 818,14 729,22 2 491,18 60 684 273,20 537 354 823,30 227,61